 



Exhibit 10.3
CONSENT
to
TERMINATE LTIP TARGET UNITS
and
AMEND EMPLOYMENT AGREEMENT
of
EDWARD J. MATEY JR.
     CONSENT, dated as of April 30, 2007 (the “Consent”), between First States
Group, L.P., a Delaware limited partnership (the “Company”), American Financial
Realty Trust, a Maryland real estate investment trust (the “REIT”), and Edward
J. Matey Jr. (the “Executive”).
RECITALS
     WHEREAS, the Executive previously entered into an Employment Agreement with
the Company, dated August 30, 2005 (“Employment Agreement”);
     WHEREAS, the REIT is a limited partner and the sole owner of the general
partner of the Company, and has guaranteed the obligations of the Company under
the Employment Agreement;
     WHEREAS, on March 1, 2006, Target Units (the “Target Units”) were awarded
under the REIT’s 2006 Long-Term Incentive Plan (the “LTIP”) to executives of the
Company and, as of the date of this Consent, the participants in the LTIP, each
of whom holds Target Units, are as follows: Brian S. Block, Glenn Blumenthal,
Jeffrey P. Foster, Sonya A. Huffman, Edward J. Matey Jr. and David J. Nettina
(collectively, the “LTIP Participants”);
     WHEREAS, the Compensation and Human Resources Committee of the Board of
Trustees of the REIT (the “Compensation Committee”), in its capacity as the
administrator of the LTIP, has approved the termination of the LTIP, and
authorized the Company and the REIT, to enter into agreements with each of the
LTIP Participants to terminate their Target Units;
     WHEREAS, the Executive desires to terminate all of the Executive’s 216,000
Target Units (the “Executive Target Units”);
     WHEREAS, the Company, the REIT and the Executive mutually desire to amend
the Employment Agreement as provided in this Consent;
     WHEREAS, the Compensation Committee has approved a new grant of restricted
common shares upon the execution and delivery of this Consent; and

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, the REIT, the Company and the Executive, intending to be
legally bound hereby, agree as follows:
     1. Termination of Executive Target Units. The Executive Target Units are
hereby terminated, and the Executive consents to the termination of the
Executive Target Units. The Executive also consents to the termination of the
LTIP and acknowledges that the LTIP no longer has any force or effect with
respect to the Executive.
     2. Grant of Restricted Common Shares. Upon the execution and delivery of
this Consent, the Company is granting to the Executive 108,000 restricted common
shares on the terms set forth in the form of 2007 Restricted Common Shares Award
Agreement attached to this Consent (the “New Restricted Share Grant”).
     3. Amendments to Employment Agreement. The parties hereto consent and agree
to the amendments to the Employment Agreement set forth under paragraphs (a) and
(b) below:
     (a) The New Restricted Share Grant shall not be subject to any provision of
the Employment Agreement, including without limitation any provision with
respect to vesting or accelerated vesting.
     (b) The definition of “Change of Control Severance Payment” in the
Employment Agreement is amended to remove any reference to restricted common
share grants, and therefore is restated to mean the following:
“2.5 multiplied by the sum of (i) the Executive’s average annual Base Salary for
the three calendar year period immediately prior to the Executive’s date of
termination, which for this purpose is determined by taking the Executive’s Base
Salary in effect on the Executive’s date of termination, as well as the
Executive’s Base Salary in effect for the immediately preceding two calendar
years, plus (ii) the average annual cash incentive bonus actually received by
the Executive for the three full fiscal year periods that immediately preceded
Executive’s date of termination.”
     (c) The parties hereto intend to enter into a comprehensive amendment and
restatement of the Employment Agreement on such terms and conditions as the
parties shall mutually agree, which shall contain the foregoing amendments.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties
hereto have caused this Consent to be duly executed as of the date first above
written.

                      FIRST STATES GROUP, L.P.       EDWARD J. MATEY JR.    
By:
      First States Group, LLC            
 
      Its general partner            
 
                   
 
  By:                
 
     
 
Harold W. Pote      
 
   
 
      President and Chief Executive Officer            
 
                    AMERICAN FINANCIAL REALTY TRUST            
 
                   
By:
                   
 
     
 
Harold W. Pote            
 
      President and Chief Executive Officer            

 